Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 1 of 19

AO 91 (Rey. 11/11) Criminal Complaint fol fal

I

UNITED STATES DISTRICT COURT,

for the

019

 

ICS

Northern District of California, _) i AN V |
NORTH DIST ICT OF (

 

 

 

 

 

 

 

 

 

 

 

 

United States of America )
Vv. )
Andre Nicolas Gay, 5 Case No. 3 1 Q wy 4. 6 ()
)
)
) a |
Defendant(s) ere ir eo) G*) om
‘ONDER OFA
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 11, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute."

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Approved as to form: _

 

 

as ee Complajhdnt’s Signatu?
WILLIAM FRENTZEN
. . Vt Spring; nt - FBI

 

Assistant United States Attorney at Tal
rinted name and title

gear 2
Sworn to before me and signed in my presence. “ ) a

Date: 4 ! _ 4 i

 

jo ~~ Judge's signature

City and state: San Francisco, California H A. Joseph C. Spero, U.S. Chief Magistrate Judge

 

Printed name and title
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 2 of 19

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first duly
sworn, hereby depose and state as follows:
I. INTRODUCTION
A. SYNOPSIS

1. I submit this affidavit in support of a criminal Complaint for Nicholas Andre GAY
(“GAY”).

2. There is probable cause to believe GAY engaged in a scheme to commit Medicare fraud
by receiving cash kickback payments in exchange for the referral of home healthcare patients in
violation of 42 U.S.C. §1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential witness (“CW-1”)! and evidence obtained by an FBI undercover employee
(“UCE”):

4. An identified co-conspirator introduced GAY to CW-1 and UCE as an individual who
was willing to accept kickback payments in exchange for the referral of patients.

5. During the course of the investigation, UCE held multiple in-person audio and video
recorded conversations with GAY in 2017 and 2018, in which GAY received a kickback payment in the

form of cash in exchange for the referral of patients for home health services.

 

! CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-I is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW- later falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-1 is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual — with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.

1
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 3 of 19

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute is
listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization of
kickbacks in federally funded health care programs would lead to fraud and an undermining of the quality
of patient services since “operators become more concerned with rebates than with care. 2” FBI Agents
began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of home health and
hospice. Their investigation arose from concerns of false billing, referrals without patient care in mind,
that health care providers would have a willingness to expose their patients to unnecessary treatments and

‘that certain home health agencies (“HHAs”) would have a willingness to bill for, but not provide,
necessary services. The preliminary investigation into kickbacks occurring in the Bay Area in the fields of
home health and hospice revealed that the above concerns were indeed occurring. Some of the most
egregious examples uncovered by the investigation included doctors who referred patients to hospice care
in exchange for kickbacks while demanding a “longevity” bonus — meaning the doctor would financially
benefit the longer a patient remained on hospice. Since hospice is generally meant for palliative care
without curative intent, this system could encourage doctors to abandon curative options earlier with
potentially life threatening outcomes.

7. An undercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded their
activities in secrecy. Typically, health care providers were given kickbacks in the form of cash payments
made in closed door meetings between themselves and HHA representatives. Some used bogus medical

directorship/consultant contracts to disguise kickbacks as payments for seemingly legitimate, but actually

 

2 “R ickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.

2
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 4 of 19

non-existent, services. Given the expected closed nature of the transactions and the relatively traceless
nature of cash payments, traditional documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as the most efficient and most
successful means to gather direct evidence of the payments and the corrupt intent of the kickback
payments

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA
Alpha’) made a complaint to Health and Human Services Office of Inspector General (“HHS-OIG”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (“UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent on
acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal kickbacks.
UCE often communicated with targets in furtherance of the UCO while in San Francisco. The UCO
sought to investigate predicated targets and to use predicated targets to refer UCE to other violators who
the targets believed to be engaged in similar conduct.

9. In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of insurance
and services were reimbursed at a higher rate, which in turn would lead to higher kickbacks. Many health
care providers were also quite concerned with patient satisfaction, partially to avoid a disgruntled patient
from questioning the corrupt HHA referral. Therefore, the ability to provide specific details about
services, accepted insurance plans, and patient satisfaction was critical to both gaining the initial
introductions and to allowing the UCO to expand. The involvement of a vetted HHA would facilitate
entry of the UCO and allow kickback referrals to be diverted away from predicated HHA companies.
Further, the care provided by the vetted HHA could be monitored and reviewed.

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity
through its management and its participation in the UCO. The FBI investigation was partly based upon

3
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 5 of 19

analysis of so-called outlier data — data showing abnormal and potentially illegal conduct - among HHAs
and doctors as well as through interviews. Based on examination of the data and interviews, HHA Alpha
did not fall into the profile of a likely kickback offender. Checks of FBI databases did not reveal HHA
Alpha as a prior or current subject of any investigations. Additionally, the FBI consulted with HHS-OIG
and determined HHA Alpha was not a prior or current subject of any investigations. From the founding of
HHA Alpha in 2009 until the initiation of the UCO, Medicare received two complaints’, which were later
deemed to be unsubstantiated. Additionally, HHA Alpha’s owner was aware that CW-1 would be
cooperating with an investigation and the patient paperwork and referrals to HHA Alpha during the UCO
were required to be brought to the attention of the investigating agency. Patients referred to HHA Alpha
by physicians and others receiving payment from FBI through the UCO, (1) were contacted by an
employee of HHA Alpha to obtain their consent for treatment by HHA Alpha, (2) as a result of this
consent and intake process, some patients ultimately did not receive treatment from HHA Alpha because
they declined treatment, preferred an HHA of their own choosing, or medical evaluation determined
treatment was inappropriate, (3) HHA Alpha was made aware of patients that were referred through the
course of the UCO, and (4) FBI conducted interviews of all available patients referred to HHA Alpha and
there were no serious allegations of failure in patient care. ° During the course of the UCO, there was
one complaint regarding patient care provided by HHA Alpha made by a recently hired, and then fired
employee, but an investigation by the California Department of Public Health did not result in any
negative finding against HHA Alpha. No other complaints about HHA Alpha were reported to Medicare
through the duration of the UCO. During the course of the UCO, a total of 27 subjects were paid

kickbacks and referred patients to HHA Alpha. At no time during their meetings with CW-1 and/or UCE

 

* An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was
closed due to insufficient information. In 2015, Medicare closed a patient allegation of false billng by HHA Alpha
after a review of documents provided by HHA Alpha justified the billing.

> Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 6 of 19

did the subjects express any concerns regarding the treatment of their patients by HHA Alpha nor notify
that any patient complaints had been received. Further, none of the subjects indicated they were aware of
any illicit conduct by HHA Alpha prior to or during the UCO. |

C. AGENT QUALIFICATIONS

11. 1am a Special Agent of the FBI and have been so employed for approximately three
years. I am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, I investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False Claims. I
have participated in the execution of various arrests and search warrants in which business and personal
documents, bank records, computers, and other evidence of fraud and other crimes have been seized.

12. In the course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data; (3)
read interviews and other reports written by other law enforcement officers; and (4) become familiar with
the manner and means by which health care fraud schemes are operated including violations of 42 U.S.C.
Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. Where excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe such recordings and I believe them to be
accurate in substance.

D. COMPLAINANT

14. Nicholas Andre GAY, is a 39-year-old licensed physician who resides in Union City, CA
and is employed at the Fremont Orthopedic & Rehabilitative Medicine located at 39180 Farwell Drive,
Suite 110, Fremont, CA. During the course of the investigation, GAY accepted kickbacks from an FBI

UCE in exchange for patient referrals.
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 7 of 19

E. STATUTES VIOLATED

15. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directory or indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a Federal health care
program.

Il. PROBABLE CAUSE
A. GAY IS INTRODUCED TO UCE BY A CO-CONSPIRATOR

16. In January 2017, CW-1 identified Glennda SANTOS (“SANTOS”) as a prominent
marketer employed by several HHAs in the area.

17. CW-1 informed agents that SANTOS was participating in a cash-for-patient referral
scheme involving physicians, hospital case managers, and employees at skilled nursing facilities
throughout the San Francisco Bay Area. In so doing, SANTOS would give envelopes of cash to these
individuals in order to direct patient referrals to the HHAs.

18. During the course of the UCO, SANTOS introduced multiple individuals willing to
accept kickback payments in exchange for home health or hospice patients. GAY was later introduced to
CW-1 and UCE by SANTOS.

19. On or about August 31, 2017, SANTOS introduced CW-1 and UCE to GAY and his
business partner. During their meeting, GAY provided UCE with his telephone number and advised he
would be willing to meet with UCE to discuss a partnership.

20. Following their meeting, UCE asked SANTOS whether or not GAY could be trusted to
participate in the kickback scheme. In response, SANTOS reassured UCE that GAY could be trusted and
indicated GAY was already familiar with kickback schemes. Set forth is an excerpt of the aforementioned

exchange:
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 8 of 19

 

 

 

 

 

 

Speaker _ Statement ____ Additional Explanation _
UCE: We didn't want to say anything because we UCE comments that he/she was unaware of
didn't know about his partner. whether it was safe to discuss the kickback
scheme with GAY and/or GAY's business
partner.
SANTOS: | Yeah, yeah, yeah. But he's ok. I go to bed with | SANTOS responds that GAY is already
him, so he's ok, he knows already the deal. familiar with the kickback scheme (i.e. "he
knows already") and implies GAY already
engages in such illegal conduct.

 

 

 

 

21. On or about September 1, 2017, UCE sent a group text to GAY and CW-1 thanking GAY

for offering to meet. Set forth below is an excerpt of the aforementioned exchange:

 

 

Speaker Statement Additional Explanation
UCE: Great meeting you. Looking forward to explaining
our company to you soon. [UCE and CW-1]
GAY: Thanks fellas. Look forward to it

 

 

 

 

 

B. GAY ACCEPTS KICKBACKS IN EXCHANGE FOR THE REFERRAL OF
PATIENTS

22. On or about September 11, 2017, UCE recorded a meeting with GAY at his medical
office in Fremont, CA. During their meeting, UCE explained the plan to takeover HHA Alpha and
increase the patient population at the company. UCE explained this would be accomplished by

establishing trusted relationships with physicians. Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

 

Speaker Statement Additional Explanation
UCE: Yes. Anyway. So in a year, [CW-1] will be taking UCE explains, per the agreement with
over operations um, and we’re, as I’m sure uh, SANTOS, UCE was seeking to establish
Glennda has told you, we’re tryin’ to use a little bit | relationships with physicians willing to
more aggressive techniques to increase our census, | accept cash for patient referrals, or use
we’re about three hundred... “agoressive techniques”.
GAY: Yeah.
UCE: ...and we'd like to double it to about six hundred.
GAY: Okay.
UCE: So that, of course means uh, making some trusted UCE further explains the arrangement is
relationships with doctors um,... only with those that can be trusted to

engage in the scheme.

 

GAY: Mmhmm.

 

 

 

UCE: ...and so that’s the main reason we’re here. So.
GAY: Great.
UCE: Does that sound in line with what you were

expecting? I hope.
GAY: Yes, yes.

 

 

 

 

 

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 9 of 19

23. During the same meeting, GAY stressed the need to document his time as a way to

legitimize their arrangement. Below is an excerpt of the aforementioned exchange:

 

 

 

Speaker Statement Additional Explanation :

 

GAY: So with me it’s all about um, you know,
documenting my time spent...

UCE: Mmhmm.

GAY: ...and everything being on the up and up, GAY wants their arrangement to appear
you know, if we ever get asked about our legitimate or “on the up and up”.
relationship but it’s...
UCE: Understood.

 

 

 

 

 

 

 

GAY: ...it’s not for referrals it’s for time spent, GAY further stresses their arrangement
help with protocols and all that stuff. Uh, should not reflect payment for patients. GAY
I’m happy to be accessible to anyone at any | offers to his availability for consultation as a
of your facilities. way to legitimize the payments.

 

24. UCE offered to create an entity for which UCE and GAY could engage in a consulting
agreement, identifying services allegedly provided by GAY. Below is an excerpt of the aforementioned

exchange:
Speaker . Statement Additional
UCE: We can create another entity if that’s what, what, but if, if
you’re comfortable in the meantime with a more informal
relationship, of course ev, everything thing we, you know, as
far as everyone knows this is all about consulting, so.

GAY: Good.
UCE: Understood.

 

 

 

 

 

 

 

 

25. In continuation of their discussion regarding the consulting agreement, GAY explained
he held similar arrangements with skilled nursing facilities and other home health companies. GAY
admitted he received $5,000 from other HHAs and agreed to receive $3,000 per month from UCE. GAY
agreed to slowly increase the number of patients he referred to HHA Alpha each month in exchange for a
higher kickback payment. Based on the terms of their agreement, GAY accepted $3,000 cash from UCE

in exchange for patient referrals to HHA Alpha. Below are excerpts of the aforementioned exchange:

 

 

 

 

 

 

 

Speaker Statement ____Additional Explanation
GAY: | ...so um, um, the skilled nursing per location is at | GAY explains that his current agreements
three thousand a month. with one or more skilled nursing facilities
involves monthly payments of $3,000.
UCE: | Mhm.
GAY: | The home health I was at previously was five GAY explains that he previous earned
thousand per month. $5,000 per month working with a
different HHA.
UCE: | Okay.

 

 

 

 

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 10 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

GAY: | And that was really the maximum that I could GAY implies that it is difficult to
really document justify I spent the time to, to legitimize larger payments. During this
justify. meeting, GAY provided UCE with a

sample invoice that could be used as a
cover document in their kickback scheme.

UCE: | Okay.

UCE: | Understood.

GAY: | Um, so you have to let me know how that fits GAY asks UCE to respond to the
in with your models. various payment options.

UCE: So uh, if, ya know, I'll, I'll, I'll bring up what, UCE explains to GAY how they will
what, what we um, what we, somewhat we think increase GAY' s patient referral numbers
that one of the better things to do is to not have a over time to make it appear less suspicious
relationship with a doctor um, become too fast too | (i.e. not "look bad") and make it less likely
quick. We think that that, that looks bad. Um, so that authorities will discover the kickback
we were um, we, generally what we do is we ask scheme.
for a couple in the beginning, next month we
double it, next month we double it, and just slowly
graduate up, looks like you tried us, you liked our
services, we're (UJ) feedback and everything like
that.

GAY: | Yeah.

UCE: | So that's sort of what we were looking at but I'm UCE offers GAY a payment of
happy to start out today just to establish our $3,000 to begin their relationship and
relationship. Is three okay to start for today? the kickback scheme.

GAY: | Yeah. That's okay. GAY accepts UCE's payment and thereby

indicates his willingness to participate in
the kickback scheme.

 

26. GAY offered to document his time with UCE in order to legitimize the arrangement.

UCE explained the owner of HHA Alpha would remain unaware of UCE’s arrangement with GAY. UCE

was not an actual employee of HHA Alpha and was not authorized to make consulting arrangements on

behalf of the company. UCE explained GAY would not in actuality provide any services in exchange for

the contract as GAY would never be contacted by HHA Alpha’s owner. Below is an excerpt of the

aforementioned exchange:

Speaker

 

 

Statement

Additional Explanation

 

GAY:

meeting and...

[And I’ll work towards documenting everything and deal
with you guys maybe you know maybe another dinner

GAY offers to schedule meetings with
UCE in order to legitimize UCE’s
payments.

 

 

 

 

formal, that requires [HHA Alpha owner]’s

 

she’s stupid as to what we’re doing but eh, she’s not

understand that in the position we’re in, anything that

involvement, [HHA Alpha owner] is not, I don’t think

UCE: Sure. Sure.
GAY: __|...and hash out all the responsibilities and stuff.
UCE: Sure. Um, un, understood. Um, you know, just, just UCE explains that while it is likely

HHA Alpha’s owner is aware UCE
and CW-1 are paying kickbacks for
patient referrals, the owner does not
approve or “sign off’ on any of the

 

 

9

 

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 11 of 19

 

signing off on what we’re doing, so we just have to be
careful on um, let’s say on too formalized in
relationship, but basically,...

payments and would not agree to
consulting work with GAY.

 

GAY:

Yeah.

 

UCE:

...you know, if, you know, if she finds out that someone
else is a medical consultant she’ll be like I didn’t hire
anyone else as a medical consultant.

UCE explains HHA Alpha’s owner
already has legitimate medical
consultants and was unlikely to
approve the hiring of any additional
consultants.

 

GAY:

Yeah.

 

UCE:

So, for a little while, but I’m happy to meet with you
and have dinners and talk about progress and other
things like that, that’s absolutely fine.

 

GAY:

Yeah.

 

UCE:

Um, and uh, you know, I think you understand the kinds
lof patients that we’re looking for.

 

GAY:

Yeah.

 

UCE:

Um, obviously Medicare pays the best but, you know,
lwe understand that needs to be spread out over uh, over
different things, and we wouldn’t accept exclusivity on
anything um, and the, and the other thing that uh, we

I, | know some of our competitors are a little bit more
demanding. We think exclusivity looks bad. Uh, we
expect people to work with many other people, and if at
any point you change your mind for any reason, we are,
we are a hand shake, we are, we are, thank you very
much for your time, no issues whatsoever. If you’re not
happy with the care we’re providing or the direction it’s
going, where you have any doubt at any moment that
lyou just say this isn’t for me, for whatever reason, no
problem, just, just tell us the word and we’ ll shake your
hand and we’ll say thanks and we’ ll, we’ ll, we’ II let it
be.

wanna say is we are very much uh, not a pressure group.

UCE explains their preference for
Medicare patients but acknowledges
the importance of accepting patients
from a variety of insurances to avoid
red flags with Medicare.

 

GAY:

Yeah.

 

UCE:

Does that sound fair?

 

GAY:

 

Cool yeah. I, I uh, like uh, people who are flexible with
the eco system and these things do grow with time.

 

 

 

27. Toward the end of their meeting, UCE paid GAY $3,000 cash in anticipation of

beginning their arrangement. GAY and UCE then discussed drafting a consulting contract with a

company created by UCE and independent of HHA Alpha. GAY gave UCE a copy of a medical director

contract GAY held with a nearby rehabilitation facility (“Facility #1). GAY explained Facility #1 was

recently reviewed by the Department of Justice (“DOJ”). Following the DOJ’s review, Facility #1 was

required to include language in their consulting contracts, explaining the consultant’s compensation was

 

10

6 Names of entities not charged in this investigation have been redacted throughout this affidavit.

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 12 of 19

not in exchange for patient referrals. UCE re-iterated that GAY would not provide any actual services to

HHA Alpha as their agreement was not with HHA Alpha, but rather with UCE’s company, and the owner

of HHA Alpha would be unaware of the agreement’s existence. Below is an excerpt of the

aforementioned exchange:

 

Speaker

 

 

Statement

 

Additional Explanation

 

UCE:

Um, so, so here’s uh, so these are each uh, one
thousand dollars. Um, we can create something, the
only problem is that if it’s going to be a contract
directly with [HHA Alpha] it’s going to be a
problem. Um, we can create um, like an L.L.C.
called [HHA Alpha] Consulting.

UCE pays GAY $3,000 cash split
up into three envelopes containing
$1,000 each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

some language in here.

GAY: (Good. ,

UCE: _ {If that works for you.

GAY: __[Yeah.

UCE: [And then we um, if you would like to, if you’d like to [UCE asks GAY for examples of contracts
have any terms of it laid out in there um, if you have _ {from which they can create their own
examples that'd be great. agreement.

GAY:  [|Yeah, exactly and this would be quick and easy. I
know that, the skilled nursing that I contract for,

[Facility #1]

UCE: — |Mmhmm.

GAY: _ [lt was only [co-conspirator #17] and Glennda’s
[SANTOS]. But it says they were uh, evaluated by the
DOJ.

UCE: Oh, okay.

GAY: For any potential violations, and so they added GAY explains the contracts included
language into their consulting contracts to make it language which addressed the improper
clear, that it’s not...ya know. I’ll, ’ll copy this for us. |referral relationship between consultants

and the facility.

UCE: _ |Okay.

GAY: {You take it with you. So it’s just clear that we’re GAY reiterates the importance of having
working together, but this isn’t a direct, you know, a document which states payments from
pay for referrals type thing. UCE are not in exchange for patient

referrals.

UCE: Understood, understood.

GAY: _ [That’s where we gotta...

UCE: (Okay.

GAY: |‘Cause language in there helps

UCE: _ [And, and so that, that withstood their scrutiny?

GAY:  |Well, they added it, I mean they were, they were found
not guilty of anything.

UCE: Excellent.

GAY: _ {in their evaluation, but they still as a provision added

 

 

 

7 Names of individuals not charged in this investigation have been redacted throughout this affidavit.

11

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 13 of 19

 

 

 

 

 

 

 

 

 

 

 

 

UCE:  |So just to, just to make sure, are you comfortable with JUCE offers to create an entity separate
eh, if we create a company that’s similar in name, like |from HHA Alpha for which UCE and
[HHA Alpha] Consulting? GAY can create a consulting agreement.

GAY: _|Yeah.

UCE: {That we do an agreement there, understanding that,
that [HHA Alpha owner]. um, ch, we,...

GAY: Yeah.

UCE: | |...we can’t explain it to [HHA Alpha owner] so,so — [UCE again explains any contract they
just understand that it will be sort of a contract of this |create will not pertain to the actual
company that we create just for this purpose. company, HHA Alpha.

GAY: [Got it.

UCE: |And [HHA Alpha owner]. probably won’t ever call |UCE re-iterates GAY would not be
lyou because he won’t, she won’t know to call you expected to provide any actual services to
(laughs). HHA Alpha.

GAY: (Oh, that’s okay.

UCE:  |That’s fine. That’s understood. I’m happy to have
paperwork that explains anything.

GAY:  |Okay.

 

 

28. Based on their conversation, UCE understood GAY wanted a similar cover for their

anticipated kickback scheme. In creating the contract, GAY could disguise the kickback payments as

legitimate services provided to HHA Alpha.

29. Between mid-November 2017 and September 13,

2018, UCE sent numerous text

messages to GAY in connection with their on-going discussion regarding the contract.

30. During a second recorded meeting on November

9, 2017, GAY and UCE spoke in greater

detail about a medical director or consulting contract and the need to generate invoices in order to conceal

the kickback payments as legitimate services provided to HHA Alpha. Below is an excerpt of the

aforementioned exchange:

 

 

Speaker

Statement

Additional Explanation

 

UCE:

And, any changes that your counsel wants, is
fine. And then we can, uh, uh, agree upon a rate
in here, five hundred sounds fine.

 

 

 

 

 

 

 

 

 

 

GAY: Mmhmm.
UCE: And we’ll- you’Il- you’ ll just invoice us as we UCE is asking GAY for an invoice
need. reflecting the kickback amount paid to

him each month.

GAY: Yeah.

UCE: And ramp up however slowly you want. UCE tells GAY to slowly increase the
number of patients GAY refers to HHA
Alpha.

GAY: Yeah. Cool.

UCE: Sound good?

GAY: Yeah, man.

 

12

 

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 14 of 19

31. On or about September 13, 2018, UCE recorded a meeting with GAY at a restaurant in

Fremont, CA. During their meeting, UCE advised GAY the previously discussed cover contract was

being drawn up. Toward the end of their conversation, GAY confronted UCE about whether or not UCE

was law enforcement. After UCE reassured GAY that s/he was not law enforcement, GAY gave examples

of other physicians who engaged in similar kickback schemes and how brazen their arrangements were.

Below is an excerpt of the aforementioned exchange:

 

 

 

 

 

paying for are going to another company
and this makes it look you're consulting
for us and since the meetings are verbal
it's just you and I. We sat down at Counter
Burger we talked for four hours. You gave
me advice there's no, there's nothing you
produced, there's no there's nothing,
there's nothing that anyone can say (UI)
well show me what happened. You just
gave me advice I told you, hey, we're
thinking about this company you gave me
advice on.

Speaker Statement Additional Explanation

GAY: I mean that works for me as long as
yeah it's um legal and you know.

UCE: Well so the issue, so the-the consulting UCE explains how the contract is not
is-is um, I mean that's a, that's a contract legitimate and, instead, it is designed to
but is designed entirely to make it any conceal the kickbacks, i.e. the payments
payment not be related to any patients from HHA Alpha for patient referrals.
that are being sent.

GAY: Right. After UCE's explanation, GAY confirms his

understanding and agreement.

UCE: ‘Cause the patients, the patients that we're | UCE describes how a consulting contract

disguises the act of paying kickbacks for
patient referrals. And, in particular, how no
work product is required to support the
contract because they will falsely claim the
consulting services were provided verbally
(i.e. "there nothing anyone can say" or ask him
to "show").

 

 

 

 

 

 

 

 

 

 

 

work for the Department of Justice at all or
FBI or anything like that?

 

GAY: Yeah. GAY agrees.

UCE: um and so it's (entirely to) cover our butts. | UCE reiterates the sole purpose of the contract is
to conceal their illegal conduct and kickback
scheme (i.e. "cover our butts").

GAY: Gotcha.

UCE: Um and there's no connection between the

patients that are being sent here.

GAY: Uh huh.

UCE: As far as anyone knows and what we're

paying you.

GAY: Gotcha.

UCE: So does that sound-

GAY: It sounds reasonable ummm now do you GAY confronts UCE about whether he/she is

connected to law enforcement. GAY's question
shows that he is aware the discussed kickback
scheme, his acceptance of $3,000, and the
proposed fraudulent cover contract, are illegal.

 

13

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 15 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UCE: No.

GAY: Work for them?

UCE: No.

GAY: Law enforcement of any kind? GAY continues to push the above-discussed line

of inquiry.

UCE: (UD I'm not.

GAY: Okay.

UCE: (Laughs)

GAY: I just, the stuff I hear is just silly (UD I hear| GAY describes how he views the amount of
docs are taking like up to ten thousand payments in other kickback schemes as too
dollars a month and some companies and- | brazen (i.e. $10,000 per month).

UCE: So on top of that I and-and I'm-I'm not UCE responds to GAY's comment by saying
trying to cast uh d-dispersions about our UCE does not expect exclusivity with
competition but there are people that are participants in the HHA Alpha kickback scheme.
demanding exclusivity. Like I want all of | UCE agrees with GAY that an exclusive
your stuff, which is, you might as well like | arrangement is tantamount to "rais[ing] a red
raise a red flag and start burning it. flag" and "burning it" to attract law

enforcement's attention.

GAY: Yeah. GAY expresses his agreement with UCE.

UCE: Urn we-we-we won't do that.

 

C. GAY ENGAGES IN KICKBACK SCHEMES WITH OTHER HOME HEALTH

AGENCIES
a. EWELINA SCENDZINA

32. During the course of the UCO, UCE held several audio/video recorded meetings with a

home health marketer, EWELINA SCENDZINA (“SCENDZINA”). During their meetings,

SCENDZINA accepted kickbacks from UCE in exchange for her agreement to send patient referrals to

HHA Alpha. UCE and SCENDZINA also discussed physicians whom SCENDZINA believed to be

engaged in similar kickback schemes.

33. During a meeting on July 30, 2018, SCENDZINA advised UCE she had recently met

with GAY. SCENDZINA warned UCE about GAY as GAY was known to talk about his kickback

arrangements with others. SCENDZINA gave an example when GAY told her about another physician

[Doctor 18] who engaged in similar kickback schemes. SCENDZINA thought GAY should keep the

information to himself as those who engage in the schemes could lose their licenses. Below is an excerpt

of the aforementioned exchange:

 

8 Names of physician not charged in this investigation have been redacted throughout this affidavit.

14

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 16 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

job that you can lose your license you need to
be smart. You do this kind of stuff you can be
triple agent. You can be KGB (UI) I don’t care
right but fucking keep it to yourself I don’t
need you spreading around like...

 

Speaker Statement : Additional Explanation

SCENDZINA: | Yeah so and that’s a problem, eh the proble

is he’s [GAY] a good guy but he talks.
UCE: Mmhmm.
SCENDZINA: | And I have a feeling he might say to the wrong | SCENDZINA is worried GAY will
people. talk about illegal kickback schemes
with someone who could report the
conduct to law enforcement.

UCE: Uh cause-cause we heard that he went with UCE explains since GAY started
[Doctor 1] and we’re like he you know we he working with Doctor 1, GAY would
was off limits only send patient referrals to agencies

approved by Doctor 1.

SCENDZINA: | Because see this how he, he will sit with SCENDZINA explains how GAY
[Doctor 1] and tell you that he’ II do this and then] talks negatively about physicians who
{Doctor 1] can (get you in trouble). Then when | engage in kickback schemes but then
he sits with you he will tell you what [Doctor 1] | GAY engages in similar schemes
is doing and that’s what I don’t like. himself.

UCE: Yeah.

SCENDZINA: | If you do this, keep it to yourself SCENDZINA thought GAY should
not openly discuss his, or any other
physicians, engagement in similar
kickback schemes.

UCE: Yeah.

SCENDZINA: | - you know what I mean because this second SCENDZINA refers to GAY as a

“triple agent” as GAY engages in
kickback schemes with several
entities.

 

34. SCENDZINA admitted she received patient referrals from GAY as GAY was on the

payroll with her home health agency, among others companies, including Amity Home Health Care, Inc.

(“AMITY”). Below is an excerpt of the aforementioned exchan

 

ge:

 

 

 

 

 

 

get my patients because he’s on our payroll
but this is it, he also get into gossip I go look I
don’t have time for that.

 

Speaker Statement | Additional Explanation —__|f
SCENDZINA: | He’s a he’s on a Amity payroll but he’s also SCENDZINA explains GAY is paid
double agent for [Doctor 2]. I think he, he... by AMITY for patient referrals.
SCENDZINA: | And he’s little (UD so [uh J like go there and SCENDZINA explains her home

health company pays GAY for patient
referrals.

 

b. AMITY HOME HEALTH CARE, INC.

35. Digital evidence obtained from the cellphone of AMITY’s owner, RIDHIMA

“AMANDA” SINGH (“SINGH”), revealed GAY was likely engaged in a kickback scheme with AMITY

15

 

 
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 17 of 19

and received his kickback payments from SANTOS.

36. On or about August 10, 2018, SINGH and an AMITY marketer, BRENDA ADDISON
(“ADDISON”), exchanged several instant messages via the message application “WhatsApp”, in which
they discuss paying GAY for patient referrals. SINGH and ADDISON further discuss their frustration
with the type of patients GAY referred to AMITY in exchange for the payments. Below is an excerpt of

the aforementioned exchange:

 

 

Speaker | Statement : Additional Explanation
ADDISON: | she gave me 1500 SANTOS is asking to pay GAY.

[AMITY Marketer 1] 2500
she does have some left over she says she needs

 

 

 

 

 

 

 

 

to give gay
SINGH: Why
SINGH: No
SINGH: Call me
SINGH: Hurts these people can’t abuse our money
SINGH: [AMITY Marketer 2]
Said all
Hmo
SINGH: Why would glennda wanna give him
Money
SINGH: Knowing he don’t give Medicare’s and when we SINGH is justifying why she does not
did in past too he barely had want to pay GAY as GAY does not
refer many Medicare patients.
SINGH: We can use that money elsehweee

 

SINGH: _ |Rifht [Right]

 

ADDISON: {that’s why i have to tell you what’s it for 1 agree ADDISON explains they should not

 

 

 

 

lwe have to talk. to him and settle things out out pay GAY unless he refers more
and all he has is hmos then no we should not give _| Medicare patients.
him a dime

SINGH: Yes

 

 

D. GAY ADMITS TO RECEIVING KICKBACK PAYMENTS IN EXCHANGE FOR
PATIENT REFERRALS

37. On January 18, 2019, GAY was interviewed by FBI Agents and advised them he
accepted cash from a marketer [UCE] in the city to refer patients to that marketer’s home health agency
[HHA Alpa]. Additionally, GAY admitted he previously had a consulting agreement with AMITY which
initially began as a legitimate contract where he designed medical policies and protocols; however,

toward the end of his contract with AMITY, they were just paying him for patient referrals to AMITY.

16
Case 3:19-mj-71460-MAG Document1 Filed 09/04/19 Page 18 of 19

FBI Agents asked GAY, “so it was like a straight up, like hey, we’re gonna give you money for like,

patient type deal?” to which GAY answered, “Yeah”.

I. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK
BACK STATUTE

38. Title 42 United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a crime
to knowingly and willfully solicit or receive any remuneration (including any kickback, bribe, or rebate)
directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person to refer an
individual to a person for the furnishing or arranging for the furnishing of any service for which payment
may be made in whole or in part under a Federal health care program.

39. Based on all of the foregoing, probable cause exists to believe that GAY accepted
kickback payments from UCE that were intended to induce GAY to send patient referrals to HHA Alpha
for home health and/or hospice services later billed to Medicare.

40. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by GAY for home health or hospice services constitutes a referral, as defined by Title 42 United
States Code, Section 1320a-7b(b)(1)(A).

41. Therefore, there is probable cause to believe GAY’s agreement to send patient referrals to
HHA Alpha in exchange for cash payments from UCE meets the definition of a kickback payment and
violates anti-kickback statute.

IV. CONCLUSION

42. Based on the foregoing, there is probable cause to believe GAY conspired to receive a
kickback payment in exchange for patient referrals, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A), the
anti-kickback statute.

V. REQUEST FOR SEALING

43, Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or this

application and the attachments thereto will jeopardize the progress of the investigation. Disclosure could

result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a suspect.

17
Case 3:19-mj-71460-MAG Document 1 Filed 09/04/19 Page 19 of 19

Accordingly, I respectfully request the Court issue an order directing this Affidavit and any related

Janefte|Spring, Special Ageft
Fedéral Bureat of Investjgati

documents be sealed until the further order of this Court.

Sworn to and subscribed before me

this ul, day of September, 2019.

—_——— —

HON. JOSEPH’C. SPERO
United States Chief Magistrate Judge

a

18
